Exhibit 10.1

EMPLOYMENT CONTRACT

between

POSHBABY, INC.

and

KAREN BOOTH ADAMS

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Article I -  Recitals

1

 

 

Article II -  Term

1

 

 

Article III  -  Duties

1

 

 

Article IV  -  Compensation And Other Benefits

2

 

 

Article V  -  Business Expenses

4

 

 

Article VI  -  Vacation

4

 

 

Article VII  -  Termination of Employment

4

 

 

Article VIII  -  Resignation

5

 

 

Article IX  -  Non-Competition

5

 

 

Article X  -  Notices

7

 

 

Article XI  -  Construction of Contract

8

 

 

Article XII - Change in Control

9

 

 

Article XIII  -  Miscellaneous

10

--------------------------------------------------------------------------------




EMPLOYMENT CONTRACT

          THIS EMPLOYMENT CONTRACT (“Contract”) is made and entered as of the
13th day of January, 2006 between POSHBABY, INC., a Virginia corporation
(“Employer”), and Karen Booth Adams (“Employee”).

R E C I T A L S

          A.          Employee and Employer desire to enter into this Contract
to memorialize the employment relationship between Employer and Employee.

          B.          Subject to the terms and conditions of this Contract,
Employee is the Chief Executive Officer of Employer.

          NOW, THEREFORE, in consideration of the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:

Article I  - Recitals

          The above stated Recitals are true and correct and are incorporated by
reference into this Contract.

Article II -  Term

          The initial term of this Contract shall be three (3) years commencing
as of January 13, 2006 (the “Commencement Date”) and ending three (3) years
thereafter unless terminated earlier as provided herein (the “Initial Term”). 
The Initial Term shall be extended for successive one (1) year periods unless
either party gives the other thirty (30) days prior written notice of its intent
not to renew prior to the expiration of the then current term.

Article III  -  Duties

          A.          In General.  Upon the terms and subject to the conditions
of this Contract, Employer hereby employs Employee and Employee hereby accepts
such employment with Employer for the term of this Contract as the Chief
Executive Officer of Employer.  Employee shall have the powers and duties with
respect to Employer’s business interests (the “Businesses”) as set forth in the
Bylaws of Employer for its Chief Executive Officer and such other executive and
managerial duties as normally associated with such positions, subject to the
direction of the Board of Directors in accordance with the reasonable policies
adopted from time to time by the Board of Directors and communicated by written
notice to Employee (the “Duties”).  During the term of this Contract and subject
to Article III.D below, Employee shall devote substantially all of Employee’s
business time, attention, skill and efforts to the faithful performance of the
Duties.

--------------------------------------------------------------------------------




          B.          Delegation.  Notwithstanding anything to the contrary
contained in this Article III, Employee shall have the right and authority to
delegate responsibility to one or more personnel as Employee deems appropriate,
and is hereby authorized to hire on behalf of Employer additional agents,
employees and other representatives which in Employee’s reasonable opinion, and
subject to the prior approval of the Chairman of the Board of the Employer, are
necessary to handle the affairs of Employer, and to terminate the employment of
any and all agents, employees and other representatives of Employer, other than
appointed officers of Employer, the termination of whom shall be subject to the
prior approval by Employer’s Board of Directors.

          C.          Other Activities.  Employee shall use Employee’s best
efforts for the benefit of Employer by whatever activities Employee reasonably
deems appropriate to maintain and improve Employer’s standing in the community
generally and among other members of the industries in which Employer is from
time to time engaged, including such entertaining for business purposes as
Employee reasonably considers appropriate.  Employee shall not, without the
approval of the Board of Directors of Employer, render services of a business
nature to any other person or entity, if such activities would interfere with
the performance of Employee’s Duties as required under this Contract or
otherwise prevent Employee from devoting substantially all of Employee’s
business time, attention, skill and efforts to the performance of Employee’s
Duties as required under this Contract.  Subject to the foregoing limitations,
the following activities shall be deemed to be permissible:  (i) owning or
managing real or personal property owned by Employee or Employee’s family
members; (ii) owning any business which does not compete, directly or
indirectly, with Employer including, without limitation Fahrenheit Technology,
Inc., Hot Technology Holdings, LLC and Booth Adams Properties, LLC; and (iii)
holding directorships or similar positions in any organization which is not
competing with Employer and which is approved by the Board of Directors of
Employer. 

Article IV  -  Compensation And Other Benefits

          A.          Base Salary, Signing Bonus, Annual Bonus and Employee
Benefit Plans.  For all services rendered by Employee in any capacity during
Employee’s employment under this Contract (including any renewals hereof),
Employer shall pay to Employee as compensation the sum of the amounts set forth
in the following subparagraphs 1 through 4.

                        1.          Base Salary.  Commencing upon the
Commencement Date, Employee shall be paid the sum One Hundred Eighty Thousand
Dollars ($180,000.00) on an annualized basis (the “Base Salary”) which amount
shall be paid in accordance with Employer’s customary payroll practices.  The
Base Salary shall increase by ten percent (10%) on each of the first and second
anniversaries of the Commencement Date. 

                        2.          Annual Bonus.  On or before one hundred
twenty (120) days subsequent to the completion of Employer’s preceding fiscal
year, Employee shall be eligible to receive a cash bonus, such bonus to be
within the sole discretion of the Company’s Board of Directors. 

2

--------------------------------------------------------------------------------




                        3.          Benefit Plans.  During the term of
Employee’s employment with Employer, Employee shall be entitled to participate
in all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executives of Employer (“Investment Plans”) and
Employee shall be eligible for participation in and shall receive all benefits
under, welfare benefit plans, practices, policies and programs applicable
generally to other executives of Employer, including but not limited to
comprehensive medical and dental coverage (“Welfare Plans”). 

                        4.          Dues.  Employer shall pay the dues of such
professional associations and societies of which Employee is a member in
furtherance of Employee’s Duties.

          B.          Payments Upon Termination.

                        1.          Termination by Employer for Cause; Voluntary
Unilateral Decision by Employee Without Cause; Death or Disability.  If
Employee’s employment is terminated (i) by Employer for Cause (as hereinafter
defined at Article VII.B); (ii) by Employee by a voluntary unilateral decision
by Employee without Cause (as defined at Article VII.A); or (iii) as a result of
Employee’s death or Disability (as defined below), then Employee shall be
entitled to: (1) the base salary pursuant to Article IV.A.1 earned through the
date of termination; (2) accrued vacation under Article VI hereof; and (3) all
applicable reimbursements from Employer due under Article V hereof.  As used in
this Contract, the term “Disability” means (A) Employee’s incapacity due to a
permanent mental or physical illness that prevents Employee from performing
Employee’s duties hereunder for 26 consecutive weeks or (B) a physical condition
that renders the performance by Employee of Employee’s duties hereunder a
serious threat to the health and well being of Employee.  Disability shall be
determined by a physician selected by Employee (or Employee’s legal
representative) and reasonably acceptable to Employer.

                        2.          Termination for Reasons Other than
Termination by Employer for Cause; Voluntary Unilateral Decision by Employee or
Death or Disability.  If Employee’s employment is terminated for any reason by
either party, other than as a result of termination by Employer for Cause (as
defined at Article VII.B), a termination by a voluntary unilateral decision by
Employee without Cause (as defined at Article VII.A) or a termination as a
result of Employee’s death or Disability, Employee shall be entitled to: (1) any
applicable Severence, as such term is defined below, (2) all amounts set forth
in items (1), (2) and (3) of Article IV.B.1 above.  For purposes of this
Contract, clauses (1) and (2) of this Article IV.B.2 of this Contract shall
collectively be referred to as the “Termination Benefits.”  Payment of the
Termination Benefits shall be conditioned upon the execution by Employee of a
valid release, to be prepared by Employer, in which Employee releases Employer,
to the maximum extent permitted by law, from any and all claims Employee may
have against Employer that relate to or arise out of Employee’s employment or
termination of employment.  “Severance” shall be calculated initially as one
twelfth of the Base Salary, with an additional one twelfth of the Base Salary
for each full year that this Agreement and any extension thereof shall be in
effect.  Notwithstanding anything to the contrary in the foregoing, the
Severance shall never exceed one half of the Base Salary.

3

--------------------------------------------------------------------------------




Article V  -  Business Expenses

          A.          Business Expenses.  Employee is authorized to incur
reasonable expenses to execute and/or promote the Businesses of Employer,
including, but not limited to, expenses related to maintenance of professional
licenses and expenses for reasonable entertainment, travel, and similar items,
in each case, in accordance with the policies, practices and procedures of
Employer.  Employer will reimburse Employee for all reasonable travel or other
expenses incurred while on business.  Employer will not reimburse Employee for
automobile expense associated with traveling to Employer’s offices.

Article VI  -  Vacation

          Employee will be entitled to four (4) weeks paid vacation annually or
such other time as authorized by the Board of Directors during which time
Employee’s compensation shall be paid in full.  Vacation Days unused in any
calendar year may not be accumulated and carried forward and used in future
years.

Article VII  -  Termination of Employment

          A.          Termination by Employee.  Employee may terminate
Employee’s employment with Employer at any time upon notice to Employer for
“Cause.”  As used in this Paragraph A, the term “Cause” shall mean:

                        1.          Employer’s material breach of this Contract;
provided, however, that in the event Employee believes that this Contract has
been materially breached, Employee shall provide Employer with written notice of
such breach and provide Employer with a thirty (30) day period in which to cure
or remedy such breach;

                        2.          Assignment to Employee of regular duties
inconsistent with Employee’s position, or status with Employer; or

          B.          Termination by Employer.  Employee’s employment may be
terminated by Employer at any time upon notice to Employee for “Cause.”  As used
in this Paragraph B, the term “Cause” shall mean:

                        1.          Employee’s material breach of any provision
of this Contract; provided, however, that in the event Employer believes that
this Contract has been breached, it shall provide Employee with written notice
of such breach and provide Employee with a thirty (30) day period in which to
cure or remedy such breach; 

4

--------------------------------------------------------------------------------




                        2.          The commission by Employee, in the
reasonable determination of the Employer’s Board of Directors, of a crime, or an
act of fraud or dishonesty against Employer, its subsidiaries or affiliates; or

                        3.          The use by Employee of an illegal substance,
including, but not limited to, marijuana, cocaine, heroin, and all other illegal
substances, and/or the dependence by Employee upon the use of alcohol, which, in
any case, in the opinion of both Employee’s family physician and a physician
chosen by Employer, materially impairs Employee’s ability to perform Employee’s
Duties hereunder, which dependence is not cured or rehabilitated, as determined
by Employee’s physician, within three (3) months of receipt of written notice
from Employer to Employee.

          C.          Death or Disability.  This Contract shall terminate upon
the death or the Disability of Employee.  Employee or Employee’s heirs or estate
(as the case may be) shall be entitled to the compensation provided for with
respect to a termination by death or Disability in this Contract.

          D.          Termination of Obligations.  Upon the resignation of
Employee or termination of Employee’s employment in accordance with the
provisions of this Article VII, all obligations of Employee and Employer
hereunder shall be terminated except as otherwise provided herein.

          E.          No Mitigation.  If Employee’s employment under this
Contract terminates for any reason, with or without Cause, Employee shall have
no obligation to seek other employment in mitigation of damages; and no
compensation received by Employee from other employment or other sources shall
be considered as a mitigation of the amounts owing to Employee hereunder.

Article VIII  -  Resignation

          Any termination of employment under this Contract, whether or not
voluntary, will automatically constitute a resignation of Employee as an officer
of Employer and all subsidiaries of Employer and if requested to do so by
Employer’s Board of Directors, shall resign as a member of the Board of
Directors of Employer and all subsidiaries of Employer; provided, however, that
Employee shall execute such resignation documents as Employer may reasonably
request in order to evidence such resignation and this provision shall survive
the termination of this Contract.

Article IX  -  Non-Competition

          A.          Non-Competition.  While in the employment of Employer and
for the period of three (3) years thereafter (the “Non-Competition Period”),
unless otherwise agreed to in writing by Employer, Employee will not, directly
or indirectly, own, manage, operate, join, control, be employed by or
participate in the ownership, management, operation or control of, or be
connected in any manner with any business that is engaged in selling brand name
baby, toddler, kids, maternity or home furnishing products.

5

--------------------------------------------------------------------------------




          B.          Confidential Information.  During and after the term of
the Contract, Employee shall not directly or indirectly, divulge, furnish or
make accessible to any party not authorized by Employer to receive it, any of
the proprietary or confidential information or knowledge of Employer, including
without limitation, any financial information, marketing plans, strategies,
trade secrets, data, know-how, processes, techniques and other proprietary
information of Employer or its subsidiaries (the “Confidential Information”),
other than in the course of performing Employee’s duties hereunder and with the
consent of Employer, which consent shall not unreasonably be withheld, and in
accordance with Employer’s policies and regulations, as established from time to
time, for the protection of the Employer’s Confidential Information.  The term
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to information (including office practices and
procedures) that is obvious, or that may readily be determined by any person
reasonably knowledgeable in the industry in which Employer operates by diligent
review and examination of public sources, or that becomes generally available to
the public other than as a result of a disclosure by Employee or any agent or
other representative thereof.  Employee shall not have any obligation hereunder
to keep confidential any Confidential Information to the extent disclosure of
any thereof is required by law, or determined in good faith by Employee to be
necessary or appropriate to comply with any legal or regulatory order,
regulation or requirement; provided, however, that in the event disclosure is
required by law, Employee shall provide Employer with reasonable notice of such
requirement so that Employer may seek an appropriate protective order and
Employee shall reasonably cooperate with Employer’s efforts to seek such a
protective order.  Upon termination of employment on the expiration of the
Contract, all tangible evidence of such confidential or proprietary information
in the possession of Employee shall be returned to Employer, and Employee shall
not make or retain any copies or excerpts thereof.  Employee further agrees not
to use any Confidential Information for the benefit of any person or entity
other than Employer or its subsidiaries.

          C.          Non-Solicitation.  During the term of the Contract and for
a period of three (3) years thereafter (the “Non-Solicitation Period”), Employee
shall not influence or attempt to influence customers or suppliers of Employer
or any of its present or future subsidiaries either directly or indirectly, to
divert their business from Employer to any individual, partnership, firm,
corporation, or other entity that is in competition with the business of
Employer or any subsidiary of Employer at any time during the Non-Solicitation
Period.  During the Non-Solicitation Period, Employee shall not directly or
indirectly solicit any of Employer’s employees or independent contractor to work
for (as an employee or independent contractor) any business, individual,
partnership, firm, corporation, or other entity in competition with the business
of Employer or any subsidiary of Employer at any time during the
Non-Solicitation Period.

6

--------------------------------------------------------------------------------




          D.          Patents/Assignment and Transfer of Inventions.  Employee
shall disclose, assign and transfer to the Company any and all ideas, concepts,
discoveries, inventions, developments, improvements, trade secrets, technical
data, know-how or other materials conceived, devised, invented, developed or
reduced to practice or tangible medium by Employee or any of Employee’s
affiliates, or under Employee’s direction, during the term of this Agreement
(hereinafter “Inventions”). If any patents shall be developed by Employee or any
patents shall result from the knowledge of Employee during the term of this
Agreement, Employee shall assign such patents to the Employer.  Employee also
agrees to execute such documents and perform such activities as the Employer may
reasonably request to obtain such patents and to assist the Employer, as
reasonably requested by the Employer’s Board of Directors in defending its
patents.

          E.          Remedies.  In the event of an actual or threatened breach
by the Employee of this Article IX, including any subparagraph hereof, Employer
shall be entitled to an injunction restraining Employee from its prohibited
conduct.  If the court should hold that the duration and/or scope (geographic or
otherwise) of the covenants contained herein are unreasonable, then, to the
extent permitted by law, the court may prescribe a duration and/or scope
(geographic or otherwise), that is reasonable and the parties agree to accept
such determination, subject to their rights of appeal.  Nothing contained herein
shall be construed as prohibiting Employer or any third party from pursuing any
of the remedies available to it for such breach or threatened breach, including
recovery of damages from Employee.  In any action or proceeding to enforce the
provisions of this Article IX, the prevailing party (other than Employee in the
event Employee prevails as a result of a determination that the duration and/or
scope (geographic or otherwise) of the covenants contained herein are
unreasonable) shall be reimbursed by the other party for all costs incurred in
such action or proceeding, including, without limitation, all court costs and
filing fees and all reasonable  attorneys’ fees, incurred either at the trial
level or at the appellate level.  If Employee shall be in violation of any of
the restrictive covenants contained in this Contract, then the time limitation
otherwise applicable to such restrictive covenant shall be extended for a period
of time equal to the period of time during which such breach or breaches occur. 
If Employer seeks injunctive relief from such breach in any court, then the
covenant shall be extended for a period of time equal to the pendency of such
proceedings, including all appeals. The existence of any claim or cause of
action by Employee against Employer, whether predicated upon this Contract or
otherwise, shall not constitute a defense to the enforcement by Employer of the
foregoing restrictive covenant, but shall be litigated separately.

          F.          Acknowledgments by Employee.  Employee understands that
the restrictions set forth in this Article IX may limit Employee’s ability to
earn a livelihood in a business similar to the business of Employer or any
subsidiary thereof, but Employee nevertheless believes that Employee has
received and will receive sufficient consideration and other benefits as an
employee of Employer and as otherwise provided hereunder to justify clearly such
restrictions which, in any event (given Employee’s education, skills and
ability), Employee does not believe would prevent Employee’s from earning a
living.  Employee acknowledges that the geographic boundaries, scope of
prohibited activities, and duration of this Article IX are reasonable in nature
and are no broader than are necessary to maintain the confidentiality and the
goodwill of Employer’s proprietary information, plans and services and to
protect the other legitimate business interests of Employer.

7

--------------------------------------------------------------------------------




Article X  -  Notices

          Any notice, request, demand, offer, payment or communication required
or permitted to be given by any provision of this Contract shall be deemed to
have been delivered and given for all purposes if written and if (a) delivered
personally or by courier or delivery service, at the time of such delivery; or
(b) directed by registered or certified United States mail, postage and charges
prepaid, addressed to the intended recipient, at the address specified below, at
such time that the intended recipient or its agent signs or executes the
receipt:

 

If to Employer:

 

PoshBaby, Inc.

 

 

 

5601 NW 9th Avenue, Suite 104

 

 

 

Fort Lauderdale, FL 33309

 

 

 

Attn: Chairman of the Board

 

 

 

 

 

If to Employee:

 

Karen Booth Adams

 

 

 

4501 Highwoods Parkway, Suite 200

 

 

 

Glen Allen, VA 23060

Any party may change the address to which notices are to be mailed by giving
written notice as provided herein to the other party.  Commencing immediately
after the receipt of such notice, such newly designated address shall be such
person’s address for purposes of all notices or other communications required or
permitted to be given pursuant to this Contract.

Article XI  -  Construction of Contract

          A.          Florida Law.  This Contract shall be considered for all
purposes a Florida document and shall be construed pursuant to the laws of the
State of Florida, and all of its provisions shall be administered according to
and its validity shall be determined under the laws of the State of Florida
without regard to any conflict or choice of law issues.

          B.          Gender and Number.  Whenever appropriate, references in
this Contract in any gender shall be construed to include all other genders,
references in the singular shall be construed to include the plural, and
references in the plural shall be construed to include the singular, unless the
context clearly indicates to the contrary.

          C.          Certain Words.  The words “hereof,” “herein,” “hereunder,”
and other similar compounds of the word “here” shall mean and refer to the
entire Contract and not to any particular article, provision or paragraph unless
so required by the context.

          D.          Captions.  Paragraph titles or captions contained in this
Contract are inserted only as a matter of convenience and/or reference, and they
shall in no way be construed as limiting, extending, defining or describing
either the scope or intent of this Contract or of any provision hereof.

8

--------------------------------------------------------------------------------




          E.          Severability.  The invalidity or unenforceability of any
provision hereunder (or any portion of such a provision) shall not affect the
validity or enforceability of the remaining provisions (or remaining portions of
such provisions) of this Contract.

Article XII- Change in Control

          This Contract shall continue in full force and effect notwithstanding
any change in control, merger, consolidation or reorganization of any kind
involving Employer or the sale of all or substantially all of its assets.  This
Contract shall be binding upon Employer and Employee and their respective heirs,
executors, administrators, successors and assigns.

          Notwithstanding anything to the contrary contained herein, if at any
time during the term of this Contract and any renewal thereof, there shall be a
Change in Control (as hereinafter defined) of Employer, and if such Change in
Control results in a diminution in Employee’s compensation, responsibilities or
position such that Employee cannot in good faith continue to fulfill the
responsibilities for which she is employed, as determined by Employee in her
sole discretion during the six (6) month period commencing on the date of the
Change of Control and ending on the date with is (6) months thereafter (the “Six
Month Period”), and if such Change in Control did not occur due to Employee’s
intentional bulk sale of voting shares of Employer owned by her directly to such
control persons or group, then Employee shall have the option of terminating
this Contract upon ten (10) days’ written notice provided that such notice be
received by Employer within the Six Month Period and, in such event Employer
shall pay to Employee at the time of such termination the Termination Benefits. 
Said lump sum payment shall be in lieu of any and all compensation due to
Employee for the years that would otherwise be remaining for the term of this
Contract.  Upon receipt of said lump sum payment, this Contract and all rights
and duties of the parties shall be terminated. 

          As used herein, “Change in Control” shall mean the occurrence of any
one of the following:  (i) Employer enters into an agreement of reorganization,
merger, or consolidation pursuant to which Employer or a subsidiary is not the
surviving corporation; (ii) Employer sells substantially all of its assets to a
purchaser other than a subsidiary; or (iii) shares of stock of Employer
representing in excess of fifty percent (50%) of the total combined voting power
of all outstanding classes of stock of Employer are acquired, in one transaction
or a series of transactions, by a single purchaser or group of related
purchasers (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended).

9

--------------------------------------------------------------------------------




Article XIII  -  Miscellaneous

          A.          Entire Contract.  This Contract (and all other documents
executed simultaneously herewith or pursuant hereto) constitutes the entire
agreement among the parties pertaining to the subject matter hereof, and
supersedes and revokes any and all prior or existing agreements, written or
oral, relating to the subject matter hereof, and this Contract shall be solely
determinative of the subject matter hereof.

          B.          Restrictive Covenant.  In the event the non-competition,
non-solicitation clause or any other restrictive covenant of this Contract shall
be deemed unenforceable, invalid or overbroad in whole or in part for any
reason, then any arbitration panel or court of competent jurisdiction is hereby
authorized, requested and instructed to reform such provision(s) to provide for
the maximum competitive restraints upon Employee’s activities (in time and
geographic area), which may then be legal and valid.

          C.          Waiver.  Either Employer or Employee may, at any time or
times, waive (in whole or in part) any rights or privileges to which Employee or
Employer may be entitled hereunder.  However, no waiver by any party of any
condition or of the breach of any term, covenant, representation or warranty
contained in this Contract, in any one or more instances, shall be deemed to be
or construed as a further continuing waiver of any other condition or of any
breach of any other terms, covenants, representations or warranties contained in
this Contract, and no waiver shall be effective unless it is in writing and
signed by the waiving party.

          D.          Attorneys’ Fees.  In the event that either party shall be
required to retain the services of an attorney to enforce any of Employee’s or
Employer’s rights hereunder, the prevailing party in any arbitration or court
action shall be entitled to receive from the other party all costs and expenses
including (but not limited to) court costs and attorneys’ fees (whether in the
arbitration or in a court of original jurisdiction or one or more courts of
appellate jurisdiction) incurred by them or it in connection therewith.  The
parties hereby expressly confer on the arbitrator the right to award costs and
attorneys’ fees in the arbitration.

          E.          Dispute Resolution.  Except for any dispute or controversy
in which Employer is seeking injunctive relief pursuant to Article IX, Employee
and Employer shall settle by arbitration any dispute or controversy arising in
connection with this Contract, whether or not such dispute involves a plan
subject to the Employee Retirement Income Security Act of 1974, as amended. 
Such arbitration shall be conducted in accordance with the rules of the American
Arbitration Association before a panel of three arbitrators sitting in Broward
County, Florida or such other location as shall be mutually agreed by the
parties.  The award of the arbitrators shall be final and nonappealable, and
judgment may be entered on the award of the arbitrators in any court having
proper jurisdiction.  THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD PUNITIVE
DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES, TREBLE
DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES) REGARDLESS OF WHETHER
SUCH DAMAGES MAY BE AVAILABLE UNDER APPLICABLE LAW, EMPLOYEE AND EMPLOYER HEREBY
EACH WAIVING THEIR RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION WITH
ANY SUCH CLAIMS, DISPUTES OR DISAGREEMENTS REGARDLESS OF WHETHER SUCH CLAIM,
DISPUTE OR DISAGREEMENT ARISES UNDER THE LAW OF CONTRACTS, TORTS, (INCLUDING,
WITHOUT LIMITATION, NEGLIGENCE OF EVERY KIND AND STRICT LIABILITY WITHOUT
FAULT), OR PROPERTY, OR AT COMMON LAW OR IN EQUITY OR OTHERWISE.  EMPLOYEE
ACKNOWLEDGES THAT BY SIGNING THIS AGREEMENT) EMPLOYEE IS WAIVING ANY RIGHT THAT
EMPLOYEE MAY HAVE TO A JURY TRIAL OR, OTHER THAN AS PROVIDED BY SECTION 16, A
TRIAL BEFORE A JUDGE IN CONNECTION WITH, OR RELATING TO, A CLAIM.

10

--------------------------------------------------------------------------------




          F.          Venue.  Without limiting Paragraph E above, any litigation
arising hereunder shall be instituted only in Broward County, Florida, the place
where this Contract was executed, and all parties hereto agree that venue shall
be proper in said county for all such legal or equitable proceedings.

          G.          Assignment.  The rights and obligations of the parties
under this Contract shall inure to the benefit of and shall be binding upon
their successors, assigns, and/or other legal representatives.  Additionally,
covenants in this Contract which are for the benefit of Employer also shall run
in favor of Employer’s subsidiaries.  This Contract shall not be assignable by
Employer or Employee.  The services of Employee are personal and Employee’s
obligations may not be delegated by Employee’s except as otherwise provided
herein.

          H.          Amendment.  This Contract may not be amended, modified,
superseded, canceled, or terminated, and any of the matters, covenants,
representations, warranties or conditions hereof may not be waived, except by a
written instrument executed by Employer and Employee or, in the case of a
waiver, by the party to be charged with such waiver.

          I.          No Third Party Beneficiary.  Nothing expressed or implied
in this Contract is intended or shall be construed to confer upon or give any
person, other than Employer and Employee and their respective successors and
permitted assigns, any rights or remedies under or by reason of this Contract.

          J.          Indemnification.  To the fullest extent permitted by law
and Employer’s certificate of incorporation and by-laws, Employer shall promptly
indemnify Employee for all amounts (including, without limitation, judgments,
fines, settlement payments, losses, damages, costs and expenses (including
reasonable attorneys’ fees)) incurred or paid by the Employee in connection with
any action, proceeding, suit or investigation arising out of or relating to the
performance by Employee of services for (or acting as a fiduciary of any
Employee benefit plans, programs or arrangements of) Employer or any of its
subsidiaries or affiliates, including as a director, officer or employee of
Employer or any such subsidiary or affiliate.  Employer also agrees to maintain
a directors’ and officers’ liability insurance policy covering Employee to the
extent Employer provides such coverage for its other executive officers. 

          K.          Tax Withholding.  All payments to the Employee under this
Contract will be subject to the withholding of all applicable employment and
income taxes.

11

--------------------------------------------------------------------------------




          L.          Counterparts.  This Contract may be executed in one or
more counterparts, and any such counterpart shall, for all purposes, be deemed
an original, but all such counterparts together shall constitute but one and the
same instrument.

          IN WITNESS WHEREOF, Employer and Employee have caused this Contract to
be executed on the day and year first above written.

 

POSHBABY, INC.

 

 

 

 

By:

/s/ Jonathan Teaford

 

 

--------------------------------------------------------------------------------

 

Name:

Jonathan Teaford

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

Karen Booth Adams

 

 

 

 

 

/s/ Karen Booth Adams

 

 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------